IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
EASTERN (WATERLOO) DIVISION

UNITED STATES OF AMERICA, ) No. 18-CR-2034
)
Plaintiff, ) INFORMATION
)
Vs. ) Count 1
) 18 U.S.C. § 1343: Wire Fraud
RANDY CO'NSTANT, )
) 18 U.S.C. § 981(a)(1)(C)
Defendant. ) Forfeiture Allegation

The United States Attorney charges:

Count 1
Wire Fraud
1. At all times relevant to this Information:

a. Individuals or entities Wanting to produce or handle certified
organic grain in the United States Were required to obtain certifications through the
United States Department of Agriculture’s National Organic Program (NOP). ln
accordance With applicable regulations, NOP accredited third party certifiers. The
certifiers then certified operations or farmers as being eligible to produce organic
grain themselves or to handle organic grain produced by others.

b. In order for grain to be certified as organic, the grain must have
been grown through approved methods and Without the use of certain substances,

including synthetic chemicals, and produced and handled in compliance With the

Case 6:18-cr-02034-C.]W-|\/|AR Document 2 Filed 12/19/18 Page 1 of 11

NOP. This Would include an organic plan agreed to by the producer or handler of
such grain and approved by the third party certifier.

c. Defendant owned and operated Organic Land Management
(OLl\/D. OLM and defendant himself held certifications as organic producers
(primarily for corn and soybeans) on certified organic farms in Nebraska and
Missouri.

d. Defendant also co-owned and operated Jericho Solutions of
Missouri, Inc. a/k/a Jericho Solutions (Jericho), which operated primarily out of
Ossian, Iowa, in the Northern District of Iowa.' Jericho was in the business of
selling and marketing grain labeled as organic to customers nationwide.

e. OLM and defendant sold their certified organic grain to Jericho
as well as directly to third party purchasers

The Scheme to Defraud
2. Beginning no later than about 2008, and continuing through at least

about 2017, in the Northern District of Iowa and elsewhere, defendant and others
known and unknown to the United States Attorney’s Office intentionally devised or
made up a scheme to defraud others out of money, participated in a scheme to
defraud with knowledge of its fraudulent nature, and devised or participated in a
scheme to obtain money by means of material false representations or promises. In
particular, defendant fraudulently represented or caused fraudulent
representations to customers that grain being sold Was certified organic because it

had been grown as part of either his or OLM’s certified organic farms in Nebraska

2
Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 2 of 11

or Missouri. In truth and fact and as defendant then well knew, at least 90% of the

grain being sold was actually either entirely non-organic or a mix of organic grain

and non-organic grain. In the course of the scheme to deh:aud, from 2010 to 2017

alone, defendant sold or caused the sale of more than $140 million in grain labeled

and marketed as organic, and the vast majority of those sales were fraudulent
Execution of the Scheme to Defraud

3. The scheme and artifice to defraud and obtain money by false
pretenses was carried out, in part, as follows:

4. It was part of the scheme to defraud that defendant or his affiliates
grew certified organic crops (primarily corn and soybeans but also wheat) in
Missouri and Nebraska under either defendant’s certification or OLM’s certification
Growing some certified-organic crops allowed defendant or affiliated entities to
provide certifications or representations to customers that grain being purchased
came from those operations and was therefore organic when, in truth and fact and
as defendant then well knew, the vast majority of the grain sold by the defendant
was either non-organic or contained a mixture of organic and non-organic grain.
For the years 2010 to 2017, defendant or OLM held certifications to grow organic

soybeans and corn in the following amounts:

3
Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 3 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nebraska Missouri
(certified acres) (certified acres)
2010 Corn: 1458.2 Soybeans: 333.9
Soybeans: 667.8
2011 Corn: 667.8 Corn: 333.9
Soybeans: 1458.5
2012 Corn: 1407.6 Soybeans: 333.9
Soybeans: 667.8
2013 Corn: 1335.5 Corn: 155.1
Soybeans: 749.9 Soybeans: 178.8
2014 Corn: 978.4 Corn: 178.8
Soybeans: 971.3 Soybeans: 190.8
2015 Corn: 1131.85 Corn: 190.8
Soybeans: 371.8 Soybeans: 288.4
2016 Corn: 1227.65 Corn: 124.93
Soybeans: 371.8 Soybeans: 1196.95
2017 Certification Surrendered Certification Surrendered
June 5, 2017 June 5, 2017
5. lt was part of the scheme to defraud that defendant grew non-organic

grain and purchased millions of dollars in non-organic grain from farmers
throughout Nebraska and Missouri. Defendant purchased non-organic grain for
agreed-upon prices or, on other occasions, based the price paid to the farmer on the
amount defendant or one of this entities was able to get for the fraudulently
marketed grain.

6. lt Was part of the scheme to defraud that defendant represented or
caused representations to customers that grain being sold was certiied organic
because either he or OLM had grown the grain being sold. In truth and fact and as
defendant then well knew, at least 90% of the grain being sold was either entirely
non-organic or a mix of organic and non-organic grain that he either grew himself or

purchased from other farmers. Since at least 2004, at least 90% of the grain sold by

4
Case6:18-cr-O2034-C.]W-I\/|AR Document2 Filed12/19/18 Page4of11

defendant, OLM, or Jericho was non-organic either because the grain was non-
organic grain'or because the grain was organically grown but was then commingled
with non-organic grain, thereby depriving the grain of its organic character.

7. lt was part of the scheme to defraud that defendant sold or caused the
sale of a significant amount of non-organic grain that was fraudulently marketed as
organic. For the years 2010 to 2017, the scheme’s fraudulent sales of falsely
marketed organic grain exceeded $140 million in gross sales and involved at least

10 customers nationwide. Defendant’s gross sales per year were, at a minimum, as

 

 

 

 

 

 

 

 

 

 

 

 

 

follows:
2010 $16,508,569
2011 $15,488,351
2012 $15,823,581
2013 $19,290,379
2014 $22,086,648
2015 $24,421,435
2016 $19,104,946
2017 $9,709,564
$142,433,475
8. lt was also part of the scheme to defraud that defendant’s co-schemers

would on at least some of defendant’s certified organic fields apply unapproved
substances, including pesticides and nitrogen, which rendered the grain produced

from these fields to be non-organic. Defendant knew that defendant’s co-schemers

5
Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 5 of 11

would apply unapproved substances to grain that he would then fraudulently
market and sell as organic.
MI;Q

9. For the purpose of executing and attempting to execute the scheme
and artifice to defraud and to obtain money by means of false and fraudulent
pretenses, representations, and promises, defendant caused to be transmitted by
means of wire communication in interstate commerce signals to effectuate the
transfer of funds from accounts held by purchasers of grain that he fraudulently
marketed and sold as organic to his personal account or the accounts of affiliated
entities. Specifically, on February 10, 2017, defendant knowingly and fraudulently
caused a Jericho customer to send a payment of $419,417.50 from its account in
Sonora, California, via wire transfer to Jericho’s bank account in Luana, Iowa, in
the Northern District of IoWa, for the purpose of paying for grain that was falsely
marketed as organic.

10. This was in violation of Title 18, United States Code, Section 1343.

Forf'eiture Allegation

11. The allegations contained in Count 1 of this information are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures
pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

12. Upon conviction of the offense in violation of 18 U.S.C. § 1343 set
forth in Count 1 of this information, defendant shall forfeit to the United States,

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or

6
Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 6 of 11

personal, Which constitutes or is derived from proceeds traceable to the off`ense. The

property to be forfeited includes, but is not limited to, $128, 190,128, and defendant’s

interests in the following pieces of machinery or equipment:

1.

2.

10.

11.

12.

13.

14.

15.

2006 Peterbilt 379 semi truck, VIN #1XP5DB9X66D889473;

2015 Ford F-350 super-duty pickup, VIN #1FT8W3DTXFEB78940;
2011 Ford F-350 super-duty pickup, VIN #1FT8W3BT7BEC10918;
2010 Ford F-150 pickup, VIN #1FTFW1EV8AFB53694;

John Deere Model 4730 Hicycle Self-Propelled Sprayer, Serial
#NO4730X008425;

John Deere Model 8430 Row Crop 250HP Tractor, Serial
#RW8430P030409;

John Deere Model 640F Combine Platform, Serial
#1H0640FDED0755641 and 2014 M.D. Product, lnc., Model 7604 42’
Transport;

John Deere Model 612C Non-Chopping Corn Head/Crockett, Serial
#HO612CX730470;

John Deere Model 8130 Row Crop Tractor, Serial #RW8130P003174;

John Deere Model 9530 Crawler Tractor/Truck, Serial
#RW9530T901009;

John Deere Model 1170 Planter, Serial #A01770E725531;

John Deere Model 333-D Compact Track Loader, Serial
#1T0333DMCCD2 19390;

John Deere Model 1990 Dri]l, Serial #1A81990DCCF750140;

‘John Deere Model 640FD Hydraflex Draper Platform, Serial

# 1H0840FDAC0746559;

2012 lVfDP 42’ Stud King Header Transport MD42;

7

Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Fi|.ed 12/19/18 Page 7 of 11

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

John Deere Model 47 00 Self-Propelled Sprayer, Serial
#NOO47OOX000172;

2012 M & D Model 527 3 38’ Header Trailer;

Bush Hog Model TD 1500 Tri-Deck 15’ Finishing Mower, Serial #12-

00841;

1983 John Deere Model 4850 Row Crop Tractor, Serial
#RW4850P001219;

John Deere Model 6430 Utility Tractor, Serial #L06430A571392;
John Deere Model 8130 Row Crop Tractor, Serial #RW8130P026444;
John Deere Model 1990 Dri]l, Serial #1A01990730232;

John Deere Model 1990 Dri]l, Serial #1A81990DLBF745166;

John Deere Model 2210 Cultivator, Serial #1N022IOSVC0750260;

John Deere Model 47 30 Hicycle Sprayer, Serial
#1N04730XED0024461;

John Deere Model 60G Compact Excavator, Serial
#1FF060GXJCJ285006;

John Deere Model 2510 Applicator, Serial #1X.F2510LPDD000023;
John Deere Model 1590 Dri]l, Serial #N01590X725743;
John Deere Model 1790 Planter, Serial #A01790C735525;

2006 John Deere Model 1293 Combine Cornhead, Serial
#H01293X716053;

2008 John Deere Model 1770 Planter, Serial #A01770E730291;
2009 John Deere Model 6430 Utility Tractor, Serial #L06430A605915;

2009 John Deere Model 8530 Row Crop Tractor, Serial
#RW8530D045188;

8

Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 8 of 11 '

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

44.

45.

46.

47.

48.

49.

50.

2009 John Deere Model 8530 Row Crop Tractor, Serial
#RW8530D045326;

2009 John Deere Model 9870 Combine, Serial #H0987OS731018;

2010 John Deere Model 635 Combine Platform, Serial
#H00630F736421;

2010 John Deere Model 635 Combine Platform, Serial
#H00635F738127;

2010 John Deere Model 9870 Combine, Serial #1H0987OSVA0736708;
2010 John Deere Model 1790 Planter, Serial #A017900735348;

2011 John Deere Model 2210 Cultivator, Serial #1N02210XJB0740615;
2011 John Deere Model DB60 Planter, Serial #1AODB60YJBM740156;

2011 John Deere Model 9430 4WD Tractor, Serial
#1RW9430PCBP023249;

2011 Unverferth Model 536 Transport, Serial #AQ527401141;

2011 John Deere Model 706 Greenstar GPS Yield Mapping, Serial
#PCG72UA307059;

2011 John Deere Model 706 Greenstar GPS Yield Mapping, Serial
#PCGU2UA308095;

2011 John Deere Model 706 Greenstar GPS Yield Mapping, Serial
#PCGU2A307640;

2011 John Deere Model 706 Greenstar GPS Yield Mapping, Serial
#PCGUZUA307157; `

John Deere Model 0907 Greenstar GPS Yield Mapping, Serial
#PCGT3TA310737;

John Deere Model 0907, Greenstar GPS Yield Mapping, Serial
#PCGT3TA309736;

John Deere Model 0907 Greenstar GPS Yield Mapping, Serial
#PCGT3TA308273;

9

Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 9 of 11

51.

52.

53.

54.

55.

56.

57.

58.

59.

60.

61.

62.

63.

64.

65.

John Deere Model 0907 Greenstar GPS Yield Mapping, Serial
#PCGTSTA1243 16;

2011 Joh.n Deere Model 0492 Greenstar GPS Yield Mapping, Serial
#PCO492A103457;

2011 John Deere Model 0492 Greenstar GPS Yield Mapping, Serial
#PCOO492A103458;

2011 John Deere Model 0492 Greenstar GPS Yield Mapping, Serial
#PCO492A103475;

2011 John Deere Model 0492 Greenstar GPS Yield Mapping, Serial
#PCO492A103291;

2011 John Deere Model 0909 Greenstar GPS Yield Mapping, Serial
#PC0909A107470;

John Deere Model 0909 Greenstar GPS Yield Mapping, Serial
#PCO909A107034;

John Deere Model 0909 Greenstar GPS Yield Mapping, Serial
#PCO909A107035;

John Deere Model 0909 Greenstar GPS Yield Mapping, Serial
#PC0909A107033;

2012 John Deere Model S680 Combine, Serial #1HOS6808ABO745165;
2012 Joh_n Deere Model S680 Combine, Serial #1HOS6808AC0747659;'

2012 John Deere Model 328D Skid Steer Loader, Serial
#1T0328DFEDB215645;

John Deere Model 333D Compact Track Loader, Serial
#1T0333DKVCD238139;

2013 John Deere Model 640 Combine Platform, Serial
#1H064OFDHD0755640;

2013 Frontier Model 1015 Rotary/Flail Cutter, Serial
#1XFFM10XCC0000209;

10

Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 10 of 11

66.

67.

68.

69.

70.

17.

2012 John Deere Model 0499 AMS Autotrac System, Serial
#PCO499A108794;

2012 John_ Deere Model 0531 Greenstar Yield Mapping, Serial
#PCO53A102000; ‘

2013 John Deere Model 333E Compact Track Loader, Serial
#1T0333El\/IPDE243184;

2015 John Deere Model 1990 Dri]l, Serial #1A81990DJFH760335; and

1994 Deere 7400 Row Crop Tractor, Serial #RW7400H002075.

If any of the property described above, as a result of any act or

omission of the defendant:

3..

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p), as incorporated by Title 28, United

States Code, Section 2461(0).

PETER E. DEEGAN, JR.
United States Attorney

By: /s/ Jacob A. Schunk
JACOB A. SCHUNK

ANTHONY MORFITT
Assistant United States Attorneys

11

Case 6:18-cr-O2034-C.]W-I\/|AR Document 2 Filed 12/19/18 Page 11 of 11

